El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
El Attorney G-eneral de Puerto Rico. compareció solici-tando que el Letrado Francisco Figueroa Maestre fuera sepa-*427rado del ejercicio de la profesión de abogado, por razón de los siguientes cargos:
Primer cargo. — Que en ana acción civil por daños y per-juicios entablada en la Corte Municipal de Bayamón por Ceferino Bonbome contra Francisco Alamo y de Armas, Carmelo Rodríguez y Ensebio Villegas, y apelada para ante la Corte de Distrito del Distrito Judicial de San Juan, Sección Primera, dictóse sentencia el día 11 de marzo de 1912 a favor del demandante y en contra de los demandados, por la suma de ciento treinta y dos dollars, cincuenta y dos centavos, en virtud de una transacción convenida entre los demandados y el Licenciado Francisco Figueroa Maestre, abogado del de-mandante Ceferino Bonbome.
Que el día 10 de marzo de 1912 el Licenciado Figueroa Maestre, como abogado del demandante y en representación del mismo, recibió de Eusebio Villegas y de Carmelo Rodrí-guez la suma de ciento cincuenta dollars en pago y satisfac-ción completa de la sentencia dictada por la referida Corte de Distrito de San Juan, Sección Primera, en contra de los Sres. Rodríguez y Villegas.
Que después del día 10 de marzo de 1912, en tres distin-tas ocasiones, Ceferino Bonbome se avistó con el Licenciado Figueroa Maestre para reclamar- la parte que le correspon-día de la cantidad que dicbo Figueroa Maestre babía recibido de los Sres. Villegas y Rodríguez en pago de la sentencia dic-tada a favor del demandante por la Corte de Distrito de San Juan, Sección Primera, recibiendo por respuesta del Licen-ciado Figueroa Maestre una rotunda negativa de baber reci-bido cantidad alguna y la amenaza de llevarle a los tribunales si persistía en el cobro.
Segundo cargo. — Que allá por el mes de enero de 1913, en la Jurisdicción de Bayamón, el Licenciado Francisco Figueroa Maestre, Francisco Des Cboudens y Carlos Nieves, voluntaria, ilegal, corrupta, fraudulenta y criminalmente conspiraron, se combinaron, se asociaron y se pusieron de acuerdo para estafar y defraudar en sus bienes a Carolina *428Hernández, esposa de Leocadio Pintado, en la siguiente forma:
Leocadio Pintado, casado con Carolina Hernández, se avistó con el Abogado Francisco Figueroa Maestre para enta-blar divorcio contra su esposa; que a fin de no tener que darle a su mujer, Carolina Hernández, la mitad de sus bienes, por ser gananciales, el abogado Francisco Figueroa Maestre le aconsejó que traspasara sus bienes antes de iniciar el divor-cio, para así no tener que darle nada a su mujer; y que por su mediación en el asunto y en el divorcio le cobraría $141.66; que aceptada la combinación por Leocadio Pintado, éste firmó un pagaré por valor de $141.66 a favor de Carlos Nieves, amigo del Figueroa Maestre, reconociendo por él deber a Carlos Nieves la citada suma que debía pagar en 31 de diciem-bre de 1912, y firmand.o el pagaré con feclia 10 de enero de 1912; que a fin de poder presentar la demanda para el cobro del citado pagaré y solicitar con ella el aseguramiento de sen-tencia sin necesidad de fianza, con fecha 6 de febrero de 1913, después de vencido el documento, aparece Leocadio Pintado, siguiendo las instrucciones de Figueroa Maestre, recono-ciendo ante él en su carácter de notario, la autenticidad de la firma estampada en el citado pagaré otorgado a favor de Carlos Nieves. Que al día siguiente, o sea el 7 de febrero, Carlos Nieves, de acuerdo con sus asociados Figueroa Maes-tre y Francisco Des Cboudens, endosó el citado pagaré por valor recibido al susodicho Francisco Des Choudens, y ese mismo día Francisco Des Choudens entabla demanda ante la Corte Municipal de Bayamón contra Leocadio Pintado en cobro de la citada suma de $141.66, solicitando embargo de bienes del demandado en aseguramiento de sentencia.
Que con fecha 8 de febrero del mismo año el secretario libró copia de la orden de aseguramiento librada por el Hon. Juez de la Corte Municipal de Bayamón, y al día siguiente 9 de febrero el Francisco Figueroa Maestre, en represen-tación de Francisco Des Choudens, requiere al márshal de la Corte Municipal para que le acompañe a efectuar el em*429bargo; que el marshal, en cximplimiento de su deber, se tras-ladó con el abogado Francisco Figueroa Maestre a la pro-piedad de Leocadio Pintado, radicada en el barrio de Cerro Gordo de la Jurisdicción de Bayamón, compuesta de siete cuerdas y setenta y cinco céntimos de otra, con dos casas y un rancho en ellas enclavadas. Que una vez allí comenzó las diligencias de embargo y sin terminarlas el márshal, a virtud de orden del Francisco Figueroa Maestre, éste invita a Leocadio Pintado y a Carolina Hernández para que al día siguiente concurrieran a su oficina para suspender y arreglar el embargo.
Que a virtud de esta invitación acudieron los citados cón-yuges Pintado y la Hernández, al bufete del abogado Figueroa Maestre y allí y entonces, haciéndoles creer que iban a firmar un documento para levantar el embargo, les hizo firmar una escritura de venta otorgada ante él como nota-rio público de la finca que poseían en el barrio de Cerro Gordo a favor de Francisco Des Choudens.
Que. una vez traspasada la finca con engaño, dolo y frau-dulentamente, el mismo Francisco Figueroa Maestre se la ofreció en venta a. Bartolomé Joy, quien después de verla la compró por un automóvil valorado en $300, de cuyo automó-vil se apropió Figueroa Maestre, quedando despojados los cónyuges' Carolina Hernández y Leocadio Pintado de la finca de siete cuerdas setenticinco céntimos, con sus dos casas y el rancho en ellas enclavadas.
Dicho Letrado fué debidamente notificado para que com- ' pareciera el 9 de junio de 1913, en cuyo día presentó excep-ciones previas contra la querella, que fueron desestimadas. Anteriormente, o sea el 6 de junio de 1913, el Fiscal de este tribunal presentó una moción solicitando que en atención al gran número de testigos que habían de ser examinados se nombrara un referee. Al ser desestimadas las excepciones y en vista de que el demandado.no presentó contestación ni objeción, ni se opuso al nombramiento del referee, se designó el abogado Sr. Martín Travieso como referee para que oyera *430la prueba que fuera presentada pqr ambas partes y la remi-tiera a esta corte con sus conclusiones sobre el resultado de la misma.
Después de varias tardanzas inevitables, se presentó el informe del referee en esta corte, y después de haberse con-cedido tiempo razonable para la presentación de los alega-tos, quedó el caso definitivamente sometido a nuestra con-sideración.
De los autos consta que además de la prueba testifical y documental presentada al referee, también se presentaron alegatos ante él.
En el informe del referee se declara probado en cuanto al primer cargo, que Ceferino Bonhome empleó al querellado para que entablara una acción por lesiones sufridas por Bon-home en una de las lanchas pertenecientes a los demandados, conviniendo en pagarle al querellado en concepto de honora-rios el 50 por ciento de la cantidad que se recobrara; que el querellado entabló la acción en la corte municipal de Baya-món a nombre del demandante contra Rodríguez, Villegas y Alamo; que el juicio se celebró ante la corte municipal sin estar presente el demandante, y sin haberse presentado nin-gún testigo en su favor, por lo cual se dictó sentencia en su contra, la cual fué 'apelada por el citado Figueroa Maestre a nombre del demandante Bonhome para ante la Corte de Distrito de San Juan, pidiendo un embargo contra las lan-chas de los demandados, a pesar de que él sabía que no tenía prueba para sostener la demanda; que después de señalado el caso en la corte de distrito el querellado entró en negocia-ciones con dos de los socios de la sociedad demandada, Ville-gas y.Rodríguez, con el fin de obtener una transacción del pleito pendiente; que habiendo obtenido dicha transacción, los demandados Villegas y Rodríguez el 10 de marzo de 1912, por documento otorgado ante el Notario Artemio P. Rodrí-guez, convinieron en que se dictara sentencia en contra de ellos por dos dos-terceras partes de la cantidad reclamada, o sean $132.56; que esta transacción se hizo por el querellado *431sin el consentimiento previo de sn cliente; que en pago de las dos-terceras partes de la suma reclamada, y por cnyo montante con costas se registró sentencia con el consenti-miento de la parte demandada, los demandados Villegas y Rodríguez dieron al querellado y él recibió la suma de $150 por la cnal el qnerells.do les entregó nn recibo firmado por él, habiéndose efectuado el pago y el otorgamiento del recibo, el mismo día que se firmó la transacción, o sea el 10 de marzo de 1912, en casa de Carmelo Rodríguez, y después que el notario que dió fe de la transacción se había marchado; que al día siguiente de celebrada la transacción y de pagada dicha cantidad de dinero, la Corte de Distrito de San Juan dictó sentencia contra Villegas y Rodríguez por la suma de $132.52 y desestimó la demanda en cuanto al otro demandado Alamo; que el querellado fué requerido varias veces por su cliente Ceferino Bonhome para que le pagara la mitad que le corres-pondía de la suma que recibió, o sea $75.00 y que el querellado se negó a ello alegando que no había recibido nada y contes-tando al ser preguntado acerca del recibo que había firmado, que dicho recibo era un documento falso.
Hemos examinado cuidadosamente la prueba practicada y opinamos que sostiene las anteriores conclusiones del referee, excepto en cuanto al hecho del embargo de las lan-chas que en vez de solicitarse en la corte de distrito, es lo cierto que se solicitó en la corte municipal. Este detalle carece de importancia, a nuestro juicio, a los fines de la apre-ciación del cargo imputado al querellado.
El referee en sus conclusiones no have deducción alguna del hecho de haber entregado el querellado después de ter-minada la vista, la cantidad de $75 al referee para que se la entregara a su cliente Ceferino Bonhome, pero sin embargo el referee declara que el primer cargo ha sido por completo probado.
El querellado no niega haber otorgado el recibo ni que se dictara sentencia a favor de su cliente, pero sostiene que que este recibo era un convenio efectuado entre él y Rodrí-*432guez y Villegas con el fin de salvar la responsabilidad de los fiadores de la fianza de embargo, pnes el querellado se había constituido personalmente responsable para con dichos fiadores. Tanto para nosotros como para el referee, es difí-cil comprender la necesidad de un trámite tan intrigado cuando un simple convenio para desestimar el pleito sin cos-tas o cualquier otro convenio privado hubiera sido suficiente. En vista de la sentencia dictada y del otorgamiento del recibo,, el peso recayó sobre el querellado para explicar la existencia de tales sentencia y recibo. Sus propias manifestaciones, sin corroboración satisfactoria son demasiado inverosímiles para que nos convenzan. Aun aceptando su teoría no había necesidad de que otorgara ese recibo. El querellado sostiene que celebró este complicado arreglo tal como quedó finalmente consumado, con el consentimiento y aprobación de su cliente, pero éste nos hace una historia completamente distinta que en lo esencial no tiene nada de improbable y que está soste-nida por el resto de la prueba. Villegas y Rodríguez, según sostiene el querellado, se contradicen cada uno en su testi-monio, y ambos entre sí, pero aunque hay contradicciones en su testimonio en cuanto a épocas y sitios y forma de pago, éstos son perfectamente claros y convincentes en cuanto al punto principal, o sea, que ellos pagaron al querellado la suma de $150, importe de la reclamación de su cliente contra ellos. Para que pudiera creerse que los hechos no han sucedido tal y como han sido demostrados por los testigos del Gobierno, sería necesario que Bonhome, Villegas y Rodríguez, delibe-radamente se hubieran combinado y confabulado para per-judicar al querellado. Esta teoría no está sostenida ni aún por el mismo querellado, aunque ataca la veracidad de los. testigos. No hay nada que demuestre un motivo para la exis-tencia de esta confabulación; esto es más señalado.en el caso de los testigos Villegas y Rodríguez. Pero además no pode-mos permanecer ciegos ante el hecho de haber entregado el querellado la suma de $75 al referee para que este a su vez la entregara a Bonhome. No es posible que aceptemos las. *433manifestaciones del querellado cuando sostiene qne la entrega de este dinero fné nn acto de mera magnanimidad.
Con respecto al segundo cargo el referee declaró probado lo siguiente:
Io. Que Leocadio Pintado, dueño de una finca de 7% cuer-das, en el barrio de Cerro G-ordo, solicitó los servicios del querellado para que le arreglara una cuestión pendiente con una vecina por motivos de colindancias, y al mismo tiempo para que lo divorciara de su esposa Carolina Hernández. Las diferencias con la colindante quedaron arregladas amis-tosamente.
2o. Que con respecto al divorcio de Pintado, el querellado le aconsejó que traspasara su finca a un tercero en lo que pasaba la cuestión del divorcio, para que después la finca volviese de nuevo a su poder, previo el pago de los honora-rios convenidos con el querellado, montantes a una tercera parte del valor de la finca.
3o. Que con el fin de obtener la firma de' Carolina Her-nández, necesaria para el traspaso de los bienes de Pintado, el querellado estuvo dos o tres veces en casa de la Carolina Hernández y pidióle la firma una vez diciéndole que era para el divorcio, y otra, diciéndole que era para vender la finca, y que Carolina Hernández ‘se negó a firmar, diciendo que no quería vender su terreno, que era lo único que tenía para man-tener. cuatro hijos.
. 4o. Que el querellado, con el fin de cobrar sus honora-rios, y con el propósito de llevar a cabo el traspaso de bienes que había aconsejado a Pintado, hizo que éste firmara un pagaré por la suma de $141.66 a favor de Carlos Nieves, a quien Pintado no conocía ni debía nada. El pagaré fué otor-gado el día Io. de febrero de 1913, pero se hizo con fecha 10 de enero de 1912, para vencer el 31 de enero de 1913. El documento fué escrito de puño y letra del querellado.
Que el documento se hizo con el objeto de presentar una demanda en cobro del mismo, embargar la finca, y conseguir así el traspaso que no se_ había podido llevar a cabo por la-*434negativa de Carolina Hernández a firmar cualquier docu-mento que la privase de su propiedad.
Que con el objeto de poder conseguir un embargo de la finca sin necesidad de prestar fianza, el querellado requirió a Pintado para que reconociera la autenticidad de su firma al pie del pagaré simulado, el cual reconocimiento se hizo ■ante el propio querellado en su carácter de notario público, el día 6 de febrero, 1913.
Que al día siguiente, Carlos Nieves, a favor de quien se había otorgado el pagaré, lo endosó por valor recibido a Francisco Des Choudens, quien el mismo día 7 de febrero pre-paró una demanda en cobro del pagaré, siguiendo un formu-lario de demanda, que le facilitara el querellado. El mismo día el demandante Des Choudens solicitó embargo preventivo de la finca de Leocadio Pintado, el cual fué decretado por la corte.
El mandamiento expedido por la Corte al márshal fué redactado y escrito de su puño y letra por el querellado, quien a preguntas del referee admitió haber hecho dicho manda-miento, aunque antes había declarado que no había tomado participación alguna en el pleito en cobro del pagaré, por tratarse de un asunto contra su cliente Pintado.
5o. Que el querellado fué a buscar y acompañó al már-shal de la Corte Municipal de Bayamón para practicar el embargo de las propiedades de Pintado; y que la diligencia de embargo fué suspendida a instancia del querellado, a quien el márshal obedecía, apesar de que el querellado manifestó que no era abogado del demandante Des Choudens y que no había tomado parte en dicho pleito.
Que suspendido el embargo por orden del querellado, éste aconsejó a Pintado y a su esposa que fueran al día siguiente a su bufete para levantar el embargo, lo cual ofrecieron hacer.
Que al día siguiente, Pintado y su esposa fueron al bufete del querellado con el propósito de levantar el embargo, y una vez allí el querellado les presentó un documento para que lo firmaran; que Carolina Hernández, esposa de Pintado, *435firmó el documento que le presentó el querellado, sin serle leído, sin conocer su contenido y en la creencia de qne lo que firmaba era necesario para librar su propiedad del embargo practicado el día anterior, que el documento así firmado era en efecto una escritura por la cual Pintado y su esposa ven-dían a Francisco Des Cboudens la finca, por la suma de cuatro-ciento dollars, que se confesaban como recibidos, pero que en realidad nunca fueron recibidos por los dueños de la pro-piedad; y que Carolina Hernández nunca convino en vender su propiedad a Des Cboudens, ni a ninguna otra persona.
El referee cree que Pintado firmó la escritura de venta a Des Cboudens, conociendo su contenido y con el propósito de privar a su esposa de su participación en la finca, pero no con la intención de que la propiedad pasara a ser de Des Cboudens como dueño absoluto de ella.
6o. Que una vez adquirida la propiedad por Des Cboudens el querellado empezó inmediatamente a bacer gestiones para traspasarla a un tercero, y la ofreció en venta a Bartolomé Joy, el cual convino en aceptar la propiedad a cambió de un automóvil, que fue valorado por el querellado y por Joy en la suma de $300; y que por fin la finca fue cedida por Des Cboudens a Joy a cambio del citado automóvil.
7°. Que adquirido el automóvil por Des Cboudens, el que-rellado bizo gestiones, para salir del automóvil, y por fin lo ■cambió a Bafael González por una pareja de caballos y una •calesa, valorado todo en $150; y que los caballos fueron ven-didos por Des Cboudens a un tal Bossy por la suma de $120.
La consecuencia de todos los becbos probados es que Carolina Hernández y su esposo ban sido despojados de su pro-piedad, sin el consentimiento de la primera, y en violación del convenio becbo con el segundo al efecto de que una vez divorciada, la finca volvería a ser de él, mediante el pago de una tercera parte al querellado, por sus honorarios.
El referee cree que el querellado es responsable del des-pojo realizado, pues todo el procedimiento seguido para lle-varlo a efecto fué aconsejado por él y bajo su dirección.
*436El abogado del querellado sostuvo aute el referee que no se probó que Pintado solicitara los servicios del querellado para el pleito de divorcio. La declaración de Carolina Her-nández dice que Figueroa Maestre le pidió su firma para el divorcio,, y tenemos además la declaración dudosa de Pin-tado. .Desde luego que estas manifestaciones son negadas por el querellado pero no puede prestarse gran atención a su negativa, dado el juicio que fiemos formado de su declaración con respecto a los fiecfios del primer cargo formulado contra él. Pero la cuestión del divorcio carece de importancia y fiemos de considerar que lo esencial del segundo cargo contra el querellado es el fraude perpetrado contra Carolina Her-nández. Se puede admitir, como sostiene el querellado, que Pintado en realidad le adeudara al querellado cierta suma por servicios prestados antes y que fiabía de prestarle des-pués.
■Sostiene también el querellado que Pintado quería vender sus bienes para pagar a Figueroa Maestre la cantidad que le debía. Plasta aquí podemos aceptar las manifiesta-ciones del querellado, pero al mismo tiempo la prueba de-muestra que Pintado creyó que él fiabía de recibir algún bene-ficio para sí, en contra de su esposa, al efectuarse esa venta. También podemos creer que Figueroa Maestre envió a Pin-tado adonde Des Cfioudens, pero, desde este momento en adelante la prueba es convincente en el sentido de que Figueroa Maestre dirigió y dominó todas las negociaciones. Cuando se le preguntó por primera vez al querellado acerca del embargo trabado sobre las tierras de Pintado, negó que fiubiera tenido participación alguna en él, pero después con-fesó que él era quien fiabía preparado los documentos para Des Cfioudens.
Si Pintado en realidad debía algo al demandado, lo cual no es improbable, lo recto hubiera sido que el querellado le exigiera un pagaré, aun quizás una hipoteca, a su favor por la cantidad adeudada, y en lugar de ésto, se extiende un pagaré con fecha atrasada, en el que no figura Des Cfioudens *437como acreedor, sino nn empleado suyo llamado Nieves. To-das estas operaciones fneron innecesariamente complicadas.
Parece absurdo a los abogados del querellado el suponer que los becbos se desarrollaran en la forma en que los testi-gos del gobierno ban tratado de demostrar, pero es un ab-surdo aún mayor y basta una imposibilidad humana, el seguir y creer el desarrollo de los sucesos como los ba pintado el querellado.
El querellado parece sostener que Des Cboudens iba a comprar la finca de Pintado y babía de constituirse en fia-dor de la deuda que el citado Pintado tenía con el querellado! Para convencerse uno de lo absurdo de estas manifestaciones no bay más que leer la declaración de Des Cboudens. La declaración del testigo demostró que sólo conocía algunos be-cbos superficiales, pero en las repreguntas demostró un cono-cimiento y una memoria en contradicción con el carácter de fiador que él asumía desempeñar. Toda la prueba demuestra que Des Cboudens ocupaba el puesto de Figueroa Maestre y que actuó bajo sus órdenes,
Los procedimientos que siguieron demostraron con mayor claridad aun la realidad de los becbos. La venta de la finca aparece baber sido becba a Des Cboudens, y sin embargo su administración y dominio por parte del querellado se tras-luce en todos los traspasos que siguieron, a saber, en la per-muta de la finca por el automóvil, en la permuta del automó-vil por la calesa y los caballos, y finalmente, en la realización de los mismos en metálico. Es innecesario que revisemos toda la prueba. Hay en ella alguna contradicción, pero la veracidad parece estar de parte de los testigos del Gobierno, y no a favor del querellado. Si no se hubiere perpetrado fraude alguno, no hubiera habido necesidad de emplear méto-dos tan tortuosos para conseguir fines tan sencillos.
Los abogados del querellado comentaron el hecho de que sería absurdo el que una persona fuera tan tonta como Carolina Hernández, creyendo que firmando un simple papel levan-taba el embargo, pero el mársbal se encontraba en la finca de *438la sociedad de gananciales de Pintado y su. esposa practi-cando el embargo, y desistió de hacerlo al ruego del quere-llado, y puede ser que ella, una, mujer que no sabía escribir, se impresionara y ofuscara por el hecho de estar el márshal allí y por los actos de su marido y del querellado, hasta tal punto que estuviera dispuesta a hacer todo lo que se le pidiera para librar la propiedad.
No encontramos nada en el resto de la prueba que demues-tre que los hechos son distintos de los que el referee declaró probados, y después de haber examinado detenidamente toda la prueba practicada, expresamente aceptamos sus conclu-siones de hecho como si fueran nuestras, con la excepción que indicamos al discutir el primer cargo.
El querellado en su alegato ataca la conducta del Fiscal de esta corte. Sostiene él que el Fiscal era su enemigo pero no encontramos nada en los autos que justifique esa suposi-ción. El querellado hizo que el Fiscal declarara y en esa forma aceptó su credibilidad. La queja en particular se dirije a la forma en que se tomaron las declaraciones preliminares de los testigos por dicho Fiscal. El querellado sostiene que el Fiscal demostró parcialidad en la elección de los testigos y en poner por escrito las manifestaciones de los testigos o en dejar de hacerlo. Generalmente la elección de sus tes-tigos está bajo el control del Fiscal y no encontramos prueba alguna de parcialidad ni de conducta indebida por parte de dicho funcionario en este caso, pero aun en el supuesto de que hubiera existido, era necesario que se estableciera por medio de un procedimiento especial de carácter administra-tivo o de otra naturaleza dirigido contra el Fiscal. La prueba de esa indebida conducta para nada influiría en la determina-ción de la veracidad de las cuestiones de hecho planteadas entre El Pueblo de Puerto Eico y el querellado para oir las cuales se nombró al referee.
Alega el querellado que no es al referee a quien toca resolver este caso, sino a la corte, y en eso estamos de acuerdo con él. La orden nombrando al referee se hizo sin oposición *439alguna por parte del qnérellado, y eii dieta orden se comi-sionó al referee para recibir la prueba que le presentaran ambas partes y para remitirla a esta corte con sus conclu-siones sobre el resultado de la misma. Na estamos obligados a seguir las conclusiones del referee y si lo temos tecto, es porque la prueba las justifica ampliamente.
Estos son cargos gravísimos que afectan la naturaleza esencial de las relaciones entre un abogado y su cliente, y al público, que por razón de la naturaleza complicada de la sociedad y el origen complicado de algunos de nuestros más preciados derectos, están a merced de un cuerpo de peri-tos experimentados a los cuales se les conoce en el mundo con el nombre de abogados. Debe ser objeto de satisfacción para la sociedad en general y especialmente para el foro el que se pueda casi universalmente depositar la. confianza en un abogado para que proteja a las personas indefensas con las cuales está ligado por relaciones profesionales. Tal vez pu-diéramos imaginarnos aunque no excusar a un abogado que necesitado de dinero retuviera indefinidamente el de su cliente, pero nunca a uno a quien después de pedírsele la devo-lución del dinero, no solamente se niega á pagarlo, sino que trata de zaterir a su cliente acusándolo de perjuro e impu-tando a otros testigos una conducta tal que los haría perju ros y conspiradores. Podríamos también imaginarnos un letrado que llevado por el celo hacia su cliente pudiera enga-ñar a otra persona o al tribunal. Su conducta sería mala, pero aún así estaría actuando por una idea equivocada de los intereses de su cliente; pero en este caso tenemos a un letrado que no solamente engaña y defrauda a una mujer indefensa para enriquecerse sino que se vuelve contra su mismo cliente por despreciable que sea y lo despoja de su propiedad. La sociedad debe estar protegida contra letrados como el querellado, y aunque sintamos pena como la senti-mos hacia la persona en particular, creemos que no podemos ejercitar discreción alguna teniendo en cuenta los techos, y habiendo sido probados ambos cargos, el querellado debe ser *440privado del ejercicio de su profesión. El abogado Figueroa Maestre ejerce también funciones notariales, y para acor-dar lo que proceda acerca de si por el mero becbo de ser sepa-rado del ejercicio de su profesión de abogado debe cesar igual-mente en el ejercicio de las funciones notariales, procede se le baga saber que comparezca ante esta Corte Suprema a mostrar razones si es que las tiene, en virtud de las cuales pueda continuar ejerciendo el cargo de notario, no obstante cesar en el ejercicio de su profesión de abogado.

Decretada la separación del querellado del ejercicio de su profesión de abogado y expe-dida orden para que muestre las razones por las Guales no deba ser separado del ejercido de su profesión notarial como consecuencia de lo anterior. ■

Jueces concurrentes: Sres. Presidente Plernández y Aso-ciados del Toro y Aldrey.